Title: Henry Mitford to John Adams, 10 Dec. 1785
From: Mitford, Henry
To: Adams, John


          
            
              Honorable Sir,
            
            

              Fleet-prison

              10th. Decr. 1785
            
          

          Conscious of the liberty of introducing myself in this manner, I
            have nothing but the goodness of your heart to appeal to for pardon—for it and the still
            greater freedom in presenting you the triffling efforts which accompany this—They are an
            invention totally of my own, urged by necesity to preserve an Existance in this House
            where I have been confined (chiefly from errors of a Father) now Three years &
            half—enduring visisitudes painful to recollect & with which I will not wound
            your feelings—
          Permit me to inform you Sir, I am the Son of a Gentleman, Robt. Mitford who possesed an Estate at Mitford Castle—
            Northumberland of £5000 Pr Ann. which he enthral’d so much
            by a blind attachment to Sir Robt Walpole during his
            administration—chiefly in Elections—as to leave it at his death much worse than naught—
            —I was bred in the Sea Service—but from sentiment and attachment to America, refused
            preferment in so unatural a cause—This conduct highly disobliged my friends who had
            little Idea of poverty & honor existing together, that altho many of those are
            in the most ample prosperity & high in Office I am left here to perish—if it
            were not for some triffling talents such as I now present.—
          I shall not at this moment give your Exellency further trouble than
            to beg you to be assured the motto I have placed on the racks came from a heart panting
            for the welfare of America— —and beg leave to subscribe myself your Excellencies—Most
            Devoted / & Obedient Humble servant


          
            
              Henry Mitford
            
          
          
            From the nature of my situation, May I flatter myself you will
              condescend to enclose your Answer seal’d—up—
          
        